Title: To Benjamin Franklin from Charles-Dominique de Vyssery de Bois-Valée, 10 December 1782
From: Bois-Valée, Charles-Dominique de Vyssery de
To: Franklin, Benjamin


Monsieura st: omer le 10 xbre: 1782
Pourroit t’on s’imaginer qu’en imitant ce que vous faite de si admirable pour le bien de l’humanité; je me serois fait une affaire serieuse avec mes concitoyens, avec mes voisins, avec nos juges de police enfin, qui m’ont condamné rigoureusement a detruire mon para-tonnerre dans les 24. heures pour tout delai, comme une invention des plus dangereuse.
Sentence frapante, qui a causée une fermentation extraordinaire parmi le bas peuple; qui a exposé ma personne et ma maison a des insultes inattendues, et outrageantes; comme vous pourrez le voir dans le Memoire que mon Avocat d’Arras se charge de vous faire parvenir. C’est un hommage que je crois devoir a l’Auteur d’une invention si célébre par toute la terre, et cependant jadis si redoutée a st: omer, mais maintenant adoptée par les personnes instruites.— Vous ne serez peut être pas faché Monsieur que je vous retrasse ici un abregé, de ce qui a donné lieu a tant de peinnes et de tracasseries que l’on m’a fait essuier a ce sujet.
Ce fut d’abord une voisine qui m’a chicanee ci devant plusieurs fois, pour une muraille de separation, de nos jardins reciproques, laquelle dans un conseil feminin, a exagerée le peril de cette invention insinuant que la lame d’Epée êtoit aimantée et Electrisée et que par ce moyen j’allois attirer le Tonnerre des 4. coins de la ville, et par ainsi les exposer a être brulées, et Ecrasées dans leurs maisons. D’ou on conclud qu’il faloit presenter une Requeste au Magistrat a effet de faire detruire une machine si dangereuse.
Le petit et tendre mary d’une voisine en fut le colporteur secret, pour obtenir des signatures: 7. ou 8. personnes l’ont fait par complaisance ou par importunitées, tandis que des Dames, et meme deux de ses oncles l’ont refusé constament.— La plus proche voisine ajant un frere Echevin aussi peureux qu’elle, secondé par un bruyant faiseur d’ordonnances de vie et de mort, disant que des femmes auroient avortées &c ils firent pancher la balance de Themis, avec d’autres peureux pour la destruction de tout l’appareil: sentence memorable! qui fut prononcée contre l’avis des meilleures têtes qui font toujours le plus petit nombre dans les assemblées.
M’étant rendu opposant a cette sentence par defaut, elle fut cependant confirmée malgré les autoritées respectables comme la vôtre Monsieur, citées dans la playdoirie, attendu est-il dit, qu’il s’agist de police, de tranquilité, et de seureté publique.
Une sentence aussi foudroyante renversa la cervelle a la multitude ignare, on s’est attroupé, on a menacé & comme le dit le Memoire:—dans cette crise abandonné ici de tout le monde, j’Ecrivis a plusieurs Academies et a de bons physiciens, pour savoir à quoi m’en tenir,—je reçus des consolations de tout côté, et surtout de Dijon (quoi qu’inconnu) comme le prouve l’avis honorable de cette savante Academie.
Plusieurs bons Ecrivins, se sont offerts genereusement pour faire le Memoire et surtout Mr: Buissart, qui regardant cette affaire comme la sienne propre, s’en est acquité avec honneur.— Pour d’autant mieux appuier la chose, on a voulut une consultation de cèlèbres Avocats de paris, cette consultation mieux raisonnée au Commencement qu’a la fin puis-ce que les craintes du peuple n’existoient plus, s’est fait attendre pendant un an.— M.M. les Avocats d’Arras par leur consultation posterieure, ont rectifiés cette fin qui n’etoit pas de mon goût.
Ce Memoire enfin etant imprimé, fut signifié a la partie publique au commencement de novembre 1782.— Un des plus Eloquent plaideur d’Arras s’est chargé de la plaider, j’en attend le resultat avec une sorte d’impatience, et voila a quoi les choses en sont.
Compatissant comme vous este Monsieur pour les opprimés, vôtre indulgence excusera j’espere la longueur de cette Epitre qui detaille en bref les peinnes, et les tracasseries d’un pauvre martir de la chicane qui a l’honneur de se dire avec non moins de confiance, d’admiration de vos talents superieurs que de respect, Monsieur Votre tres humble et tres obeisant serviteur
De Vyssery De Bois-VALÉEdemeurant marché aux herbes.
 
Addressed: a Monsieur / Monsieur franklin, Ministre / plénipotentiaire Des états unis De / L’Amérique, Membre De l’Académie Des / Sciences De paris / A Paris
